DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final action in response to the communications filed on 4/19/2022. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility test per MPEP 2106.03, Claims 1-7 are directed to a method (i.e., process), Claims 8-14 are directed to a system (i.e., apparatus/machine), Claims 15-20 are directed to computer program product…comprising: one or more non-transitory computer-readable storage media (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
Regarding Step 2A-Prong 1 of the subject matter eligibility test per MPEP 2106.04, Claims 1, 8 and 15 are directed specifically to the abstract idea of managing payment/purchase of a target item by receiving from a user a wish list and a prioritization schedule containing at least one target item; receiving a recurring deposit of funds, as configured by the user, wherein a sum of the recurring deposit of funds represents the user's savings; accessing dynamic data relating to the at least one target item; dynamically updating to reflect a percentage of the user's savings necessary to purchase each of the at least one target item; managing assets, determining an optimal purchase order based on conditions of the wish list and the prioritization schedule being met, determined based on the accessed data, and releasing/authorizing a portion of the recurring deposit of funds to trigger the purchase of a target item, wherein the optimal purchase order may be further modified by the user based on the reflected percentage of savings; all of which include mental processes (i.e., evaluating wish list and prioritization schedule information to make a judgement/opinion about triggering purchase of a target item) and certain methods of organizing human activities based on commercial and legal interactions (contracts, marketing, advertising and sales behavior regarding a target item purchase). Claims 2-7, 9-14, and 16-20 are directed to performing the abstract idea of claim 1, 8, and 15 with further details provided for how to perform the abstract functions defined in 1, 8, and 15, which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 1, 8, or 15. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
Regarding Step 2A-Prong 2 of the subject matter eligibility test per MPEP 2106.04(d) and 2106.05, while the claims 1-20 recite additional elements which are hardware or software elements, such a processing device {configured to execute the method}, electronic {payment} application, a user device, a digital portal, at least one connected database, online {assets}, electronic {purchase}, a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method {of the invention}, computer program product for managing an electronic payment application, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method {of the invention}, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Regarding Step 2B of the subject matter eligibility test per MPEP 2106.05, while the claims 1-20 recite additional elements which are hardware or software elements, such electronic {payment} application, online {assets}, digital portal, electronic {purchase}, a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method {of the invention}, computer program product for managing an electronic payment application, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method {of the invention}, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	

Response to Arguments
Applicant’s arguments filed on 4/19/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments for rejections under 35 U.S.C. 101:
Applicants argued that the claimed invention is not directed to an abstract idea. Examiner respectfully disagrees.
Applicant’s claimed invention is directed to the abstract idea of mental processes (i.e., evaluating wish list and prioritization schedule information to make a judgement/opinion about triggering purchase of a target item) and certain methods of organizing human activities based on commercial and legal interactions (contracts, marketing, advertising and sales behavior regarding a target item purchase). 

Applicants argued that the claimed invention is directed to a practical application of and significantly more than the abstract idea. Examiner respectfully disagrees. 
While the claims 1-20 recite additional elements which are hardware or software elements, such electronic {payment} application, a user device, online {assets}, digital portal, electronic {purchase}, a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method {of the invention}, computer program product for managing an electronic payment application, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method {of the invention}, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" or significantly more for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Also note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” MPEP 2106.05 (a) II. While the claim might improve purchasing/ordering of wish list items based on savings/funds status and other preference rules, however, none of these improvements constitute a technological improvement. As explained in the previous paragraph, the technological elements listed as additional elements are merely used as a tool and/or are generally linking the use of the abstract idea to those environments – without being altered or improved. 

Arguments for rejections under 35 U.S.C. 103:
Rejection under this section have been withdrawn based on applicant’s amendments to the claims. Closest prior art to the claimed invention include Katzin et al (US 2014/0337175), Beall (US 2009/0254402), Watson (US 2018/0150909), West et al (US 2008/0114610), and Morello (WO 2007131290 A1). None of the prior art, alone or in combination, teach(es) the claimed inventions as a whole wherein the novelty is in the combination of all of the limitation and not in a single limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624